Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 4, 2019

                                    No. 04-17-00197-CV

                                 Francisco SANCHEZ, Jr.,
                                         Appellant

                                              v.

                        TEXAS A&M UNIVERSITY- San Antonio,
                                    Appellee

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-CI-06141
                        Honorable Karen H. Pozza, Judge Presiding

                                       ORDER
Sitting:     Karen Angelini, Justice (not participating)
             Luz Elena D. Chapa, Justice
             Irene Rios, Justice


     The panel has considered the appellant’s motion for Rehearing and the motion is hereby
DENIED.


                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of February, 2019.


                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court